Michael and Theresa




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2015

                                      No. 04-15-00021-CV

             BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                                Appellant

                                                 v.

                                  Michael and Theresa HAYES,
                                           Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV00284
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On February 24, 2015, the trial court clerk, Daniel Cedar, filed a notification of late
record stating the clerk’s record had not been filed because appellant failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal
without paying the fee. On February 26, 2015, this court ordered appellant to provide written
proof to this court that either (1) the clerk’s fee had been paid or arrangements had been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.

       On March 6, 2015, Appellant filed a notice of payment. On March 12, this Court ordered
Daniel Cedar to file the clerk’s record by April 3, and upon no response, on April 15 ordered
Cedar to file the clerk’s record by April 26. Cedar still has not filed the clerk’s record or
otherwise responded to this Court’s two previous orders.

It is therefore ORDERED the clerk’s record be filed in this court no later than May 6, 2015. If
the record is not received by such date, an order will issue directing Daniel Cedar to appear and
show cause why he should not be held in contempt for ignoring this Court’s order by failing to
file the record.



                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court